MEMORANDUM **
Carlos Cuenca Reteria, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals’ (“BIA”) decision affirming the denial of his application for asylum and withholding of deportation. We have jurisdiction under 8 U.S.C. § 1105(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence the BIA’s determination that the petitioner has not established eligibility for asylum or withholding of deportation. Sangha v. INS, 103 F.3d 1482, 1488-90 (9th Cir.1997). We deny the petition for review.
Reteria testified that, while working as an audit supervisor for the Mexican government, he was persecuted because he uncovered a government official’s embezzlement scheme and helped launch a corruption trial against the official. The dangers faced by a government investigator rooting out corruption are not ordinarily considered to be on account of political opinion and Reteria did not submit evidence indicating that his persecution stemmed from something more than resentment for his investigative work. See Velarde v. INS, 140 F.3d 1305, 1311 (9th Cir.1998). Accordingly, the BIA’s decision is supported by substantial evidence because Reteria’s evidence is insufficient to compel a finding that he was persecuted on account of his political opinion, real or imputed. See Sangha, 103 F.3d at 1488-90.
As Reteria has failed to establish eligibility for asylum, he has necessarily failed to meet the more stringent standard for *456withholding of deportation. See Fisher v. INS, 79 F.3d 955, 965 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.